Ellison J.
There was evidence in this case sufficient to sustain the finding of the court below, and we will not disturb the result. While in cases of this nature appellate courts will examine the testimony for themselves, yet it is the “constant practice to defer, to some extent, at least, to the trial courts in their findings on matters of fact.” Chapman v. McIlwrath, 77 Mo. 38. Objections to evidence, urged here, were not made in the court below, at least, none are shown by the abstract presented, and we will not, therefore, consider them.
I. Defendant maintains that there was no allegation or proof that Caldwell county had adopted township organization. But he does allege the existence of a township board in point of fact, and the answer admits it. So if the township board, alleged by plaintiff, and admitted by defendant, was in fact threatening to appropriate plaintiff’s land, to tear down his fences and destroy his crops, an injunction may properly issue to prevent it, whether there had been a legal adoption of township organization by Caldwell county or not.
II. It is next insisted by defendant that the judgment should be reversed because there is no allegation or proof of the insolvency of the defendants, or that the injury threatened would be irreparable. In this state it is not essential that the injury threatened shall be irreparable, to warrant a resort to an injunction. The State Savings Bank v. Kercheval, 65 Mo. 682. And in a case like this, where injuries are threatened, of the nature set forth in this petition, it is not necessary to aver or prove the defendant insolvent. McPike v. West, 71 Mo, 199. Such injuries are irreparable in a legal sense. Ib.
Perceiving no substantial error we affirm the judgment.
All concur.